Citation Nr: 0731880	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  06-02 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence had been received to reopen 
a claim of entitlement to service connection for otitis media 
with hearing loss, right ear. 


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from August 1953 until 
November 1954.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Nashville, Tennessee.

The veteran testified before the undersigned Acting Veterans 
Law Judge in July 2007.  A transcript of the hearing is of 
record.


FINDINGS OF FACT

1.  In an unappealed December 1954 rating decision, the RO 
denied a claim of entitlement to service connection for 
otitis media with hearing loss, right ear.

2.  The evidence added to the record since December 1954, 
when viewed by itself or in the context of the entire record, 
is cumulative and redundant and does not relate to an 
unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The December 1954 rating decision which denied the 
veteran's claim of entitlement to service connection for 
otitis media with hearing loss, right ear, is final.  
38 U.S.C.A. § 7105 (West 2002).

2.  The evidence received subsequent to the December 1954 
rating decision is not new and material, and the requirements 
to reopen a claim of entitlement to service connection for 
otitis media with hearing loss, right ear, have not been met.  
38 U.S.C.A. §§ 5108, 5103, 5103A, 5107(b), 7105 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.156, 3.159 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  

Upon receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The present case involves the issue of whether new and 
material evidence has been received to reopen a previously 
denied claim.  In this regard, the Board calls attention to 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  That case 
addresses notice requirements specific to new and material 
claims.  Essentially, under Kent, the veteran must be 
apprised as to the requirements both as to the underlying 
service connection claim and as to the definitions of new and 
material evidence.  Kent further requires that the notice 
inform the veteran as to the basis for the prior final denial 
and as to what evidence would be necessary to substantiate 
the claim.  

Here, a May 2004 letter to the veteran informed the appellant 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
Such notice specifically defined new and material evidence 
and discussed the basis for the prior final denial, 
satisfying the requirements inder Kent.
Moreover, a subsequent communication apprised the veteran of 
the law pertaining to disability ratings and effective dates.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of complete VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  In this regard, it is 
noted that the veteran's enlistment examination is not of 
record.  However, appropriate efforts were undertaken to 
acquire this document, and the claims file contains a 
response from the National Personnel Records Center 
indicating that the document was fire-related and could not 
be reconstructed.  Records from the Office of the Surgeon 
General were included in place of the missing entrance 
examination.  

With respect to the incomplete service medical records, the 
Court has held that, in cases where records once in the hands 
of the Government are missing, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  See O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  The Board's analysis 
herein has been undertaken with this heightened duty in mind.

The above notwithstanding, case law does not establish a 
heightened "benefit of the doubt" but, instead, a heightened 
duty on the part of VA to consider the applicability of the 
benefit of the doubt, and to explain its decision when the 
veteran's medical records have been destroyed.  Ussery v. 
Brown, 8 Vet. App. 64 (1995).

Further regarding the duty to assist, the claims folder 
includes reports of VA and private post service treatment and 
examination.  While the veteran identified Dr. Harold T. 
McIver as a treatment provider in a VA Form 21-4142, VA's 
correspondence to that physician was returned as 
undeliverable.  VA notified the veteran of this fact in a 
July 2004 letter.  

The claims folder also contains the veteran's statements in 
support of his claim, to include testimony provided at an 
August 2006 RO hearing, and at a July 2007 hearing before the 
undersigned.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion 

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

The veteran is claiming entitlement to service connection for 
otitis media with hearing loss, right ear.  The Board 
observes that a rating decision denying service connection 
for this disability was issued in December 1954.  The veteran 
did not appeal that decision and it became final.  See 
38 C.F.R. § 7105.  

Based on the procedural history outlined above, the issue for 
consideration as to otitis media is whether new and material 
evidence has been received to reopen the claim.  

There has been a regulatory change with respect to new and 
material evidence which applies prospectively to all claims 
made on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  Because 
the veteran filed his claim in 2004, after this date, the new 
version of the law is applicable in this case.  Under the 
revised regulation, "new" evidence is defined as evidence not 
previously submitted to agency decision-makers.  

"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a) (2007).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(eliminates the concept of a well-grounded claim).

The evidence of record at the time of the last final December 
1954 rating action denying service connection for otitis 
media with hearing loss of the right ear included the 
veteran's service medical records and his statements in 
support of his claim.  In a December 1954 statement, the 
veteran indicated that he had suffered from deafness and 
draining of his right ear all of his life.  He then stated 
that his hearing worsened in the military due to exposure to 
weather.

The service medical records reveal treatment for right ear 
drainage in April 1954 and May 1954.  The April report noted 
frequent right ear infections dating back to childhood.  The 
May 1954 report more specifically indicated that the veteran 
first experienced ear drainage at the age of four.  He 
experienced intermittent attacks every one to three years 
thereafter.  The veteran noticed difficulty with hearing 
beginning in 1951, which gradually increased in severity, 
though he was still able to converse with most people.  The 
veteran received additional in-service treatment of the right 
ear in August 1954.  A report dated August 1, 1954, again 
indicated that the veteran's right ear drainage had a history 
of many years.  

In October 1954, a Physical Evaluation Board diagnosed otitis 
media, purulent, and severe conductive deafness in the right 
ear secondary to the otitis media.  Each diagnosis was noted 
to have existed prior to service.  The veteran was deemed to 
be permanently unfit for military service due to his right 
ear problems.  His separation examination in October 1954 
noted abnormalities of the ears and eardrums.  Otitis media 
and deafness were again diagnosed.  Both conditions were 
noted to have existed prior to service.  

Based on the above evidence, the RO denied the veteran's 
claim of entitlement to service connection.  Specifically, it 
was held that otitis media and right ear hearing loss had 
preexisted service and that the evidence did not demonstrate 
that such preexisting disability had been aggravated by 
service.

Evidence added to the record since the time of the last final 
denial in December 1954 includes private audiologic treatment 
reports dated in 1990 and 1999, a VA audiologic examination 
performed in July 2004, and VA audiologic consults dated in 
2005.  Such records reflect continued treatment for otitis 
media and hearing loss of the right ear.  

One of the private treatment reports dated in August 1990 
indicated a history of decreased hearing and ear infections 
as a child.  At his July 2004 VA examination and in 
subsequent VA consults in 2005, the veteran reported that his 
hearing loss first occurred while he was in the army.  
Specifically, at his July 2004 examination he reported in-
service noise exposure from heavy explosions and gun 
training.  

The above evidence was not previously before agency 
decisionmakers.  However, by merely reflecting continued 
treatment for right ear deafness and drainage, it is 
essentially redundant of the evidence in December 1954, which 
already established that fact.  Moreover, the evidence 
submitted subsequent to December 1954 showing current 
disability is not material, because it fails to relate to an 
unestablished fact necessary to substantiate the claim.  

Indeed, the veteran's claim was previously denied in December 
1954 because his right ear condition preexisted service and 
was not aggravated by service.  Such evidence is still 
lacking.  Indeed, none of the evidence submitted following 
the last final RO denial in December 1954 includes any 
competent opinion finding that the veteran's preexisting 
otitis media and deafness of the right ear was aggravated 
during his period of active service.

The Board acknowledges the veteran's contentions, raised at 
his July 2004 VA examination, that his right ear hearing loss 
did not preexist service but rather occurred as a result of 
noise exposure during active duty.  

He also indicated at his July 2007 hearing before the 
undersigned that he recalled having good hearing upon 
entrance to active service.  However, given that other 
evidence of record contains the veteran's own reports of 
deafness since childhood, and given the fact that the 
Physical Evaluation Board in 1954 found that his right ear 
deafness preexisted service, his recent contentions do not 
raise a reasonable possibility of substantiating the claim, 
and thus are not new and material.  See 38 C.F.R. § 3.156(a).  

The Board also acknowledges the veteran's contentions that 
his otitis media was aggravated by active service.  However, 
such statements amount to lay assertions of medical causation 
and cannot serve as the predicate to reopen a claim under § 
5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

Again, the Board notes that it is unfortunate that the 
veteran's enlistment examination is not available for review.  
Nevertheless, the Board has had the benefit of reviewing the 
remainder of the service medical records, including a 
Physical Evaluation Board report and an October 1954 
separation examination.  Moreover, a statement of the veteran 
dated in 1954, discussing the history of his right ear 
condition, is of record.  Such evidence has enabled the Board 
to thoroughly consider the veteran's claim and to provide a 
well-reasoned analysis as mandated by O'Hare.  

In conclusion, the evidence added to the record subsequent to 
the last final rating decision in December 1954 is not new 
and material.  Accordingly, the request to reopen a claim of 
entitlement to service connection for otitis media with 
hearing loss, right ear, is denied.  




ORDER

New and material evidence having not been received, the claim 
for entitlement to service connection for otitis media with 
hearing loss, right ear, is denied.




__________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)



 Department of Veterans Affairs


